Citation Nr: 0610718	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.   

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board notes that the veteran indicated at the February 
2006 Board hearing that he wanted to withdraw his claims for 
service connection of colon cancer and a chronic health 
condition.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After careful review of the record, the Board notes that the 
veteran was not provided a VCAA notice letter with respect to 
his new and material evidence claim for a skin disorder.  In 
order to ensure due process, the RO must provide the veteran 
with written notice of the VCAA, VA's duties there under, and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to a claim of new and 
material evidence for a skin disorder, including which 
portion of the information and evidence is to be provided by 
the veteran and which portion VA will attempt to obtain on 
behalf of the veteran as required by 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159 (2005).  

The Board also notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued the decisions of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and 
the effective date of an award, and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006), which held 
that adequate notice under the VCAA with respect to new 
and material evidence claims should describe what 
evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial.  In order to ensure 
compliance with the aforementioned Court rulings with 
respect to the veteran's claim, the RO should send 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that addresses the guidelines outlined in 
the Court decisions referenced above.  

The Board further notes that the veteran's service medical 
records show that he had a rash under his arms on August 9, 
1965.  The private treatment records dated from 1992 to 2001 
include findings of a current skin disorder; however, no 
opinion regarding the etiology of the veteran's current skin 
disorder is noted.  Therefore, the Board finds that a remand 
for a dermatological examination and medical opinion by a 
dermatologist addressing whether the skin problem noted in 
service is related to a current skin disorder is warranted in 
this case.  The dermatologist should confirm review of the 
claims folder to include the service medical records and 
private medical records submitted by the veteran and 
thoroughly explain the basis for his or her opinion.   




Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran proper VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The VCAA notice 
should advise the veteran of what 
evidence is necessary to substantiate the 
element(s) required to establish service 
connection that were found insufficient 
in the March 2002 denial, as outlined by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006) and 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded with a 
VA examination with a dermatologist to 
determine the identity and etiology of 
any skin disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should state 
whether the veteran's skin disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

3.  After any additional development that 
the RO deems necessary is undertaken, the 
veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


